This case is before us on motion for peremptory writ of mandamus, the return notwithstanding.
The return was entered subsequent to an opinion filed herein on November 4, 1935, in which the law of the case was enunciated. The return of the Respondent is insufficient to constitute a defense to the alternative writ.
The motion for peremptory writ, the return notwithstanding, is granted and it is directed that the peremptory writ do now issue.
So ordered.
WHITFIELD, C.J., and TERRELL, BROWN, BUFORD and DAVIS, J.J., concur. *Page 618